Title: General Orders, 25 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Saturday Apl 25th 1778
Persepolis.Peekskill Peru.


The Court Martial whereof Coll Craige is President is dissolved, and another ordered to sit in a Hut near General Varnum’s Brigade, Genl Huntington’s late quarters next monday ten ô Clock in the forenoon for the Trial of all Prisoners brought before them—Coll Febiger is appointed President—Each Brigade gives a Captain for the Court.
Lieut. Coll Gibson of the 13th is appointed to the Command of the 6th Virginia Regiment till further orders.

Edward Harris Serjeant in one of the Virginia Regiments by applying at the Auditors Office may hear of something to his advantage—If he is absent his officers are desired to send Information to said Office where he is.
